Citation Nr: 1620327	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  10-43 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a compensable evaluation for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel






INTRODUCTION

The Veteran had active military service from August 1973 to February 1976.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In August 2015, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) for further evidentiary development.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In July 2014, the Veteran reported that he had several hearing exams performed at the VA medical center (VAMC) in Wichita over the last three years that he requested the Board consider in deciding his claim (7/21/14 VBMS, VA 21-4138 Statement in Support of Claim, p.1).

Wichita VAMC records, dated to October 2015, were obtained (11/18/15 VBMS CAPRI, VAMC Wichita records).  A review of these records reveals several pertinent records that need to be obtained.

A June 17, 2013 Audiology Diagnostic Study Note indicates that Veteran was last tested during his November 2009 VA examination.  Id. at 93.  Progress notes revealed that two private consults (to KC-ENT) were submitted in 2009 due to history of acoustic neuroma and mastoiditis.  The notes indicated that Veteran cancelled one appointment and was a no-show for the other appointment.  He denied knowledge of the appointments and reported that he would go to the KC VA if an appointment was made for him as he would like to have his ears medically evaluated.  

Results of the audiogram performed in June 2013 are in the records.  The Veteran was scheduled for repeat testing to verify thresholds as there was a significant shift in hearing sensitivity.  

The Veteran was also scheduled for an appointment at Neurology Consultants of Kansas on June 19, 2013.  Id. at 94.  Efforts should be made to obtain these relevant private treatment records.

The Veteran was seen in the VA Audiology Clinic on July 31, 2013 and another audiogram was performed.  Id. at 86.  Results of this test are not in the records.  The audiologist commented that the Veteran's hearing in the right mid frequencies dropped about 30 decibels over the past four years.  The Veteran's last hearing test was in 2009 but he felt that his hearing and tinnitus started to worsen in that ear in the past year.  This was more progressive than normal.  Efforts should be made to obtain the pure tone results, in decibels, of the audiogram performed on July 31, 2013 at the Wichita VAMC.

In a September 2015 examination note, the VA examiner observed that the Veteran's hearing had been rapidly decreasing in the right ear in the past six years.  Id. at 6.  The Veteran had a history of left acoustic neuroma in the 1990s.  He lost all hearing in the left ear during the operation to remove the tumor.  The Veteran was worried that he may have one in the right ear.  The audiologist-examiner observed that the decrease in hearing coupled with the Veteran's history of lesions on his body and around his brain suggested that this may be a reasonable concern.  The Veteran stated that he tried to get an magnetic resonance image (MRI) in Wichita but no one would let him have one (it was noted that this was possibly due to titanium screws in his head).  The examiner stated that, audiologically, a right acoustic neuroma cannot be ruled out without an MRI of the inner auditory canals (IACs) and brain stem.  A non-VA consult to a competent otologist was recommended.  

VA treatment records reflect that the Veteran's primary care physician acknowledged receipt of the audiologist's note in October 2015, but no action was taken on the examiner's recommendation.  The Board believes the recommended medical evaluation should be scheduled.

Accordingly, the case is REMANDED for the following actions:

1. Associate with the claims file a copy of the pure tone results, in decibels, of the Veteran's audiogram performed on July 31, 2013 at the Wichita VAMC audiology clinic.

2. Request that the Veteran complete authorizations for VA to obtain records of his treatment at Neurology Consultants of Kansas in Wichita, on June 19, 2013 and any subsequent visits.

a. If the appellant fails to provide necessary authorizations, inform him that he can submit the evidence himself.

b. If, after authorization, any requested records cannot be obtained, inform the appellant what records could not be obtained, the efforts made to obtain the records, and what further actions will be taken on his claim.

3. Schedule the Veteran for a non-VA consult with an otologist to determine if the Veteran has a right acoustic neuroma.  All indicated tests and studies should be performed including an MRI of the inner auditory canals and brain stem if so indicated.  

4. If the benefits sought on appeal remain denied, readjudicate and provided the Veteran with a supplemental statement of the case and an opportunity to respond.  Then return the case to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




